MEMORANDUM***
Erlinda Rosillo Montalvo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming without opinion an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We vacate and remand.
The IJ denied Rosillo Montalvo’s application on two independent grounds: failure to establish ten-years continuous physical presence, and failure to establish the requisite hardship.
We have jurisdiction to review whether Rosillo Montalvo met the continuous physical presence requirement. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). We lack jurisdiction, however, to review whether she has satisfied the hardship requirement. See id. at 891.
Because the BIA affirmed without opinion, we have no way of knowing on which ground or grounds the BIA affirmed, and in turn whether we have jurisdiction to review the BIA’s decision. See Lanza v. Ashcroft, 389 F.3d 917, 932 (9th Cir.2004). Accordingly, we vacate the BIA’s decision and remand with instructions to clarify its grounds for affirming the IJ’s denial of Rosillo Montalvo’s application for cancellation of removal. Id.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.